456 F.2d 1311
UNITED STATES of America, Plaintiff-Appellee,v.William Joseph LENAHAN, Defendant-Appellant.
No. 71-2191.
United States Court of Appeals,Ninth Circuit.
April 14, 1972.

J. David Franklin (argued), San Diego, Cal., James D. Riddet (argued), George H. Chula, Jr., Santa Ana, Cal., for defendant-appellant.
James W. Brannigan, Jr.  (argued), Brian E. Michaels, Stephen G. Nelson, Asst. U. S. Attys., Harry D. Steward, U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before MERRILL and GOODWIN, Circuit Judges, and WHELAN,* District Judge.
PER CURIAM:


1
In our view the colloquy occurring in the presence of the jury, which was the basis for appellant's motion for mistrial, required the granting of that motion in light of the factual issues which the case presented to the jury.


2
Other errors assigned we find to be without merit.


3
Reversed and remanded for new trial.



*
 Honorable Francis C. Whelan, United States District Judge for the Central District of California, sitting by designation